Title: Joseph Mandrillon to John Adams: A Translation, 20 December 1780
From: Mandrillon, Joseph
To: Adams, John


      
       Sir
       
        20 December 1780
       
      
      Professor Henners in Utrecht has written to inform me that the bookseller Wild has imprisoned Mr. Cerisier under the pretext that he can only do his work at Utrecht, not at Amsterdam. This proceeding is as undignified as it is unjust. As I cannot leave at mid-day, I have written hastily to inform Mr. de Neufville of the same thing. Oblige me, sir, by acting in concert with him and, through your credence with the magistrate here, obtain Mr. Cerisier’s freedom. I have the honor to be in haste, with a distinguished consideration, your very humble obedient servant.
      
       Jh. Mandrillon
      
     